Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 12/15/2020 is acknowledged.
Claims 28, 29, 31-37, 40-44 and 47-49 are examined on the merits.  Claims 47-49 are newly presented.  

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. See response below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
(Prior Rejections Maintained and updated to include newly presented claims) 
Claims 28, 29, 31-37, 40-44, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-23 of U.S. Patent No. 9,278,127 in view of Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262). 
.

Claims 28, 29, 31-37, 40-44, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-23 of U.S. Patent No. 9,943,588 in view of Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both of the claimed inventions are drawn to administering two influenza vaccine compositions to a subject that was previously vaccinated, wherein the amount of HA per dose is less than 15 ug or less than 10 ug.  These compositions contain influenza viruses or fragments thereof that are from related viruses (i.e., variants/drift variants of the same strain/subtype and can be a H5N1 strain of influenza).  In addition, both compositions use an oil-in-water adjuvant with a squalene, emulsyfing agent, and an alpha-tocopherol.  While the 

Claims 28, 29, 31-37, 40-44, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,555,999 in view of Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both of the claimed inventions are drawn to administering two influenza vaccine compositions to a subject that was previously vaccinated, wherein the amount of HA per dose is less than 15 ug or less than 10 ug. These compositions contain influenza viruses or fragments thereof that are from related viruses (i.e., variants/drift variants of the same strain/subtype and can be a H5N1 strain of influenza). In addition, both compositions use an oil-in-water adjuvant with a squalene, emulsyfing agent, and an alpha-tocopherol.  While the patented invention focuses on non-H1N1 influenza virus based vaccines, Treanor et al. also teach that adjuvanted monovalent H1N1 influenza vaccine can be administered to humans and humoral immune responses were generated.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant respectfully requests that each of the rejections on the ground of nonstatutory
double patenting be held in abeyance until allowable subject matter has been agreed upon.

Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was
made.

(Prior Rejection Maintained and extended to new claims) Claims 28, 29, 31-37, 40-44 and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephenson et al. (Lancet Infectious Disease, 2004, Vol. 4, pages 499-509) and D’Hondt and Hehme (WO 01/22992) and Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262).
The claimed invention is drawn to a method for immunizing a human against influenza virus infection, the method comprising:
administering to the human a monovalent first vaccine composition comprising a low amount of an influenza virus antigen or antigenic preparation from an influenza virus of subtype H1N1, in combination with an adjuvant, wherein the low antigen amount does not exceed 15 ug of HA per dose, and wherein said adjuvant is an oil-in-water emulsion comprising squalene and an emulsifying agent; and

The vaccine composition induces at least one effect chosen from the group of: (i) an improved CD4 T-cell immune response, as compared to unadjuvanted formulation; (ii) an improved B cell memory response, as compared to unadjuvanted formulation; and (iii) an improved humoral response, as compared to unadjuvanted formulation, against said virus or antigenic composition. The immune response or protection meets criteria chosen from the group consisting of: at least one of the three international regulatory criteria for influenza vaccine efficacy, at least two of the three international regulatory criteria for influenza vaccine efficacy, and all three of the international regulatory criteria for influenza vaccine efficacy.
The second vaccine also contains an adjuvant, which is an oil-in-water emulsion of squalene, an emulsifying agent and an alpha-tocopherol. In addition, the alpha-tocopherol is present in an amount of 1.0% to 20%.

The amount of HA antigen per dose does not exceed 10 ug. The antigen or antigen preparation is a split influenza virus. 

The Prior Art
Stephenson et al. teach methods of administering a low HA dosage of an influenza A monovalent vaccine containing a variant of a strain or subtype that is associated with a pandemic influenza virus to humans that were previously exposed to a monovalent vaccine composition containing a low HA dosage of an influenza A virus of a the same influenza A strain. More 
Therefore, the teachings of Stephenson et al. provide methods with the active steps of the instant invention since the methods taught by Stephenson et al. involve the step of carrying out the priming of the prime-boost vaccination regimen, in which a human subject two doses of an influenza-adjuvanted vaccine composition. They also discuss the ability of influenza viruses to undergo antigenic drift (minor changes to proteins) and antigenic shift (marked changes/substitutions to proteins that result in new HA subtypes). See pages 499, 503 to 505.  In addition, Stephenson et al. provide a summary of considerations to be made when selecting a vaccine strain.  For example: See Panel 2 on page 507:
[Selection of a vaccine strain]
Improved understanding of the antigenic and molecular associations between potential pandemic strains of same subtype Improved understanding of immunogenicity against drifted 

However, Stephenson et al. do not teach that the first vaccination involved an H1N1 serotype based monovalent vaccine and the second administration also involves a H1N1 variant that is associated with a pandemic; or the specific percentages of alpha-tocopherol. 

D’Hondt and Hehme teach the development of a low dose, egg-derived influenza virus antigen based on the hemagglutinin (HA) protein that was formulated into a vaccine candidate with various adjuvants.  D’Hondt and Hehme teach that the antigen can be an inactivated virus or a split virus.  They further teach that the influenza viruses to consider as the donor of the antigen are those associated with previous outbreaks (pandemics) or those with the potential of causing a pandemic (based on the viruses serotype).  For example, H2N2, H3N2 and H5N1 influenza viruses.  D’Hondt and Hehme further teach that the amount of HA used in their composition does not exceed the 10-15 ug level as usually used in traditional influenza vaccines (preferably less than 8 ug or between 0.1-7.5 ug or 1-5 ug) and that a kit containing two doses for two different routes of administration (i.e., parenteral and mucosal).  Some of the adjuvants employed are Aluminum based or an oil-in-water mixture containing squalene, alpha tocopherol and Tween™ 80.  Specifically for the oil-in-water adjuvant contains 2-10% of squalene, 2-10% of alpha-tocopherol and 0.3-3% of Tween™ 80.  In addition, the ration of squalene to alpha tocopherol is equal or less than 1.  D’Hondt and Hehme both teach the administration of an 

	Treanor et al. teach the formulation of a H1N1 based vaccine composition with an adjuvant and the administration of this vaccine intranasally to adults at amounts of 15ug/dose. [see section 2.2].  Treanor et al. teach the vaccination had limited side effects and induce humoral immune responses. [see abstract]

It would have been obvious to one of ordinary skill in the art to modify the methods taught by Stephenson et al. in order to administer a low antigen dose H1N1 monovalent influenza vaccine to a human and subsequent administration of a H1N1 variant of the same subtype of influenza virus that is antigenically distinct which also has an adjuvant containing the claimed percentages of alpha-tocopherol and the focus of the vaccine compositions on H5N1 influenza viruses and wherein the variants of influenza have common CD4 T-cell or B-cell epitopes.  
One would have been motivated to do so, given the suggestion by Stephenson et al. that prime boost methods be used to vaccinate humans against influenza viruses that includes H1N1, H3N2 and H2N2 serotypes with an adjuvant in order to improve seroconversion rates. There would have been a reasonable expectation of success, given the knowledge that D'Hondt and Hehme teach the formulation of a low antigen dosed monovalent influenza vaccine (see page 5 

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Stephenson et al.: 
Do not teach administering an H1N1 influenza virus monovalent vaccine as claimed and they do not teach the specific percentages of alpha tocopherol.  
In response, these deficiencies were identified above.  Stephenson et al. provide ample detail in the formulation and use of monovalent influenza vaccines that are adjuvanted with an oil-in-water adjuvant.  For example: the administration an influenza vaccine compositions comprising surface antigens of influenza A/duck/Singapore/97 (H5N3) with the adjuvant MF59 (which is an oil-in-water adjuvant based on a squalene type compound). This vaccine 

D’Hondt and Hehme: 
This reference does not teach administering a monovalent H1N1 vaccine either.  D’Hondt and Hehme focus on other strains of influenza A viruses.  
In response, while they do not teach a monovalent H1N1 vaccine, they provide sufficient teachings relative to formulating a monovalent influenza A virus at an amount of that does not exceed the 10-15 ug level as usually used in traditional influenza vaccines (preferably less than 8 ug or between 0.1-7.5 ug or 1-5 ug) and that a kit containing two doses for two different routes of administration (i.e., parenteral and mucosal).  Some of the adjuvants employed are Aluminum based or an oil-in-water mixture containing squalene, alpha tocopherol and Tween™ 80.  Specifically for the oil-in-water adjuvant contains 2-10% of squalene, 2-10% of alpha-tocopherol and 0.3-3% of Tween™ 80.  In addition, the ration of squalene to alpha tocopherol is equal or less than 1.  

Treanor et al.:
They do not teach a low dose H1N1 vaccine + adjuvant as required by the claims.  While Treanor et al. do not teach the use of an oil-in-water adjuvant that contains the claimed 
In response, Treanor et al. provide relevant teachings pertaining to monovalent influenza vaccines based on H1N1 strains and combination with an adjuvant and in view of the teachings of Stephenne et al. and D’Hondt and Hehme, one of ordinary skill in the art would be motivated to adapt the H1N1 strain of Treanor et al. and use it according to the methods of Stephenne et al. and with the formulation guidance provided by D’Hondt and Hehme.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached on M-F 7-6.

http://www.uspto.gov/interview practice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/ 
Primary Examiner, Art Unit 1648